Exhibit 10.67

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

This First Amendment to Development Agreement (this “Amendment”) is entered into
as of November 8, 2010 (the “Amendment Effective Date”) by and between Applied
Micro Circuits Corporation, a Delaware corporation having a place of business at
215 Moffett Park Drive, Sunnyvale, CA 94089 (“APM”), and Veloce Technologies,
Inc., a Delaware corporation having a place of business at 20813 Stevens Creek
Boulevard, Suite 100, Cupertino, CA 95014 (“Company”). As used herein, APM and
Company are referred to herein individually as a “Party” and collectively, as
the “Parties.”

Background

WHEREAS, effective May 17, 2009 (the “Agreement Date”), each of (i) APM and
Company entered into that certain Development Agreement (the “Initial
Development Agreement”), pursuant to which, among other things, the Company
agreed to develop exclusively for APM one or more semiconductor processors that
meet certain specifications provided in the Initial Development Agreement and
the Merger Agreement (defined below), for inclusion in integrated circuits
having other structures designed by APM, (ii) APM, the Company, Espresso
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
APM (“Merger Sub”), and Jeffrey Harrell, an individual, as representative of the
stockholders of Company, entered into that certain Agreement and Plan of Merger
(as amended to date, the “Merger Agreement”) pursuant to which Merger Sub shall
be merged with and into Company, the separate existence of Merger Sub shall
cease and Company will continue as the surviving corporation in the merger and
shall continue its existence under the laws of the State of Delaware, in
accordance with the terms provided therein (the “Merger”), and (iii) APM,
Company, the securityholders of Company and Jeffrey Harrell, an individual, as
the purchaser representative, entered into that certain Securityholder Agreement
(as amended to date, the “Securityholder Agreement”), pursuant to which, among
other things, such securityholders agree to certain voting provisions with
respect to their shares of Company Common Stock, and certain restrictions on the
transferability thereof, and Company agreed not to issue additional equity
interests in Company except in accordance with the terms of such agreement; and

WHEREAS, subsequent to the Agreement Date, the Parties acknowledged and agreed
that it is in the best interests of APM and Company to modify the terms and
conditions of the Initial Development Agreement, in each case as set forth in
this Amendment and its Exhibits, as well as to make corresponding modifications
to the Merger Agreement and the Securityholder Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration received and to be received by the Parties hereunder, the Merger
Agreement and Securityholder Agreement, the Parties agree to the following:

Agreement

 

1. ENGAGEMENT

1.1 Definitions. Section 1.8 of the Initial Development Agreement is hereby
amended and restated in its entirety as follows: “Project” means the development
efforts as described in Section 2.1.

 

1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

1.2 Project. Section 2.1 of the Initial Development Agreement is hereby amended
and restated in its entirety as follows: Company will use diligent efforts to
develop the […***…] (as defined in the Merger Agreement), as further described
in Exhibit A attached hereto, which meets the specifications and the
requirements provided in the Merger Agreement (as such specifications and
requirements have been amended as of the Amendment Date and may be amended from
time to time in accordance with the terms hereof, the “Design Requirements”).
The Company will meet all of the milestones provided in Exhibit B attached
hereto (the “Milestones”) by the applicable due dates specified therein. Company
will also use diligent efforts to develop the […***…] and the […***…] (each as
defined in the Merger Agreement) to the extent such efforts occur prior to the
Merger.

1.3 Project Managers. For purposes of Section 2.6 of the Initial Agreement,
(i) […***…] shall be deemed to be acceptable by the Company as Project Manager
for APM, and (ii) […***…] shall be deemed to be acceptable by APM as Project
Managers for the Company.

1.4 […***…]. In addition to the […***…] described in […***…] of the Initial
Development Agreement, […***…] will be responsible for providing […***…], at
[…***…] cost and expense, access and license to use the […***…]. From and after
the Amendment Effective Date, […***…] will no longer provide […***…] with any
rights to use […***…]. To the extent that […***…] are provided […***…] agrees
that […***…].

 

2. PAYMENT

2.1 Quarterly Payments. From and after the date of this Amendment, in
consideration for Company’s performance of the Project as modified pursuant to
this Amendment, during the term of this Agreement, AMCC will pay Company up to
the full quarterly payment (each, a “Quarterly Payment”), for up to twelve
(12) consecutive calendar quarters (each a “Calendar Quarter”) (or portions
thereof), commencing with the Calendar Quarter in which this Amendment is
entered into (the “Quarterly Payment Period”), subject to such shorter period
provided under Section 9.4.2 of the Initial Development Agreement in the event
of a Good Faith Allegation of Breach (as defined in such Section 9.4.2),
provided that APM may deduct from each Quarterly Payment for a Calendar Quarter
[…***…] with respect to such Calendar Quarter and with respect to any prior
Calendar Quarter that was not deducted from a Quarterly Payment. From and after
the Calendar Quarter commencing April 1, 2010, the Quarterly Payment hereunder
shall be an amount equal to $2.25 Million. A Calendar Quarter begins on
January 1st, April 1st, July 1st, and October 1st of each applicable year. APM
shall have the right (upon a request by the Company), but not the obligation
(except that Parent shall not unreasonably refuse such a request), to pay
Company an amount above each such Quarterly Payment in order to assist Company
in meeting expenses to perform its obligations under this Agreement, provided
that the total of all amounts paid by APM to Company pursuant to this sentence
(collectively, the “Prepayment”) shall be deducted from the consideration
payable by APM at the closing of the Merger pursuant to the Merger Agreement.
For all periods prior to the date of this Amendment, the terms and conditions of
Section 3 of the Initial Development Agreement shall continue to govern and
control.

2.2 […***…] Expenses. In addition to the Quarterly Payments, APM will pay for
costs associated with (i) […***…].

 

2



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

3. REPRESENTATIONS AND WARRANTIES

Representations, Warranties and Covenants of APM. APM represents and warrants to
Company that each of the representations and warranties set forth in Section 7.1
of the Initial Development Agreement are true and correct in all respects as of
the Amendment Date. APM will continue to perform each its covenants set forth in
Section 7.1 thereof from and after the Amendment Date and for the duration of
the Project.

Representations, Warranties and Covenants of Company. Company represents and
warrants to APM that each of the representations and warranties set forth in
Section 7.2 of the Initial Development Agreement are true and correct in all
respects as of the Amendment Date. APM will continue to perform each its
covenants set forth in Section 7.2 thereof from and after the Amendment Date and
for the duration of the Project.

 

4. TERM AND TERMINATION

4.1 Good Faith Allegation of Breach. Effective from and after the Amendment
Date, Section 9.4.2 of the Initial Development Agreement is hereby amended to
increase from $1,500,000 to $2,250,000 the amount of each periodic payment by
APM to Company payable during the pendency of a Good Faith Allegation of Breach.

 

5. GENERAL PROVISIONS

Except as expressly set forth in this Amendment, each term and provision of the
Initial Agreement shall remain in full force and effect. To the extent there is
a conflict between this Amendment and the Initial Development Agreement, the
provisions of this Amendment shall control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

APPLIED MICRO CIRCUITS CORPORATION     VELOCE TECHNOLOGIES, INC. Signed:  

/s/

    Signed:  

/s/

Name:  

Paramesh Gopi

    Name:  

Balaji Baktha

Title:  

CEO

    Title:  

President and Chief Executive Officer

Address:  

215 Moffett Park Drive

 

Sunnyvale, CA 94089

    Address:  

20813 Stevens Creek Blvd., Suite 100

 

Cupertino, CA 95014

 

 

     

 

Fax No.:  

(408) 542-8600

    Fax No.:  

(408) 351-0208

 

[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT]



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT A

[…***…] DESCRIPTIONS

[…***…]

 

A-1



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

EXHIBIT B

MILESTONES

[…***…]

Note: 90 day cure period